UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                             ORDER
  UNITED STATES OF AMERICA
                                                             S117 Cr. 438 (VEC)
                - V. -


  EDWIN CORTORREAL,

                          Defendant.



              Upon the application of the United States of America by Hagan Scotten, Assistant

United States Attorney, it is hereby ORDERED that the Superseding Indictment in this matter,

Sl 17 Cr. 438 (VEC), be unsealed, and the caption of this matter shall be United States v. Edwin

Cortorreal.


Dated: New York, New York
       February 3, 2020
